Citation Nr: 0813270	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  03-16 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for Chiari malformation.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1974.  Additionally, he had subsequent service in 
the Army Reserve. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  The veteran 
appealed this decision, and in January 2005, the Board also 
denied the claim.  

Thereafter, in a July 2006 Joint Motion for Remand, which was 
granted by Order of the Court in July 2006, the parties (the 
Secretary of VA and the veteran) determined that a remand was 
warranted.  Accordingly, in October 2006, the claim was 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  The claim was again subject to a Board 
remand in August 2007 to afford the veteran a personal 
hearing before a Veterans Law Judge (VLJ), sitting at the RO.  
This hearing was held before the undersigned VLJ in March 
2008.

At this hearing, additional evidence consisting of VA 
treatment records dated from September 2007 to February 2008 
and an article from the National Institute of Neurological 
Disorders and Stroke (NINDS) on Chiari Malformation was 
received.  See 38 C.F.R. § 20.1304 (2007).  The Board notes 
that the veteran waived agency of original jurisdiction (AOJ) 
consideration of this evidence.  Id.  Therefore, the Board 
may properly consider this evidence in rendering its 
decision.

The appeal must again be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.






REMAND

The veteran contends that his Chiari Malformation was first 
incurred in service.  The Board determines that a remand is 
required to afford the veteran a VA examination to determine 
the nature and etiology of his neurological disorder. 

The purpose of the October 2006 remand was to seek duplicate 
or additional service medical records as the original service 
medical records appeared to have been misplaced.  All records 
available from the National Personnel Records Center (NPRC) 
were received in January 2007.  

According to the NINDS article, there are several types of 
Chiari malformation and Arnold-Chiari malformation is Type 
II.  The Board notes that the article from NINDS indicates 
that Type I is often asymptomatic and can be acquired.  The 
article further reveals that symptoms of types other than 
Type I may include neck pain, balance problems, muscle 
weakness, numbness or other abnormal feelings in the arms or 
legs, dizziness, vision problems, difficulty swallowing, 
ringing or buzzing in the ears, hearing loss, vomiting, 
insomnia, depression, or headaches made worse by coughing or 
straining.  With regard to the veteran's period of active 
duty service, the only mention of a relevant symptom is a 
complaint of headaches at the veteran's October 1971 
enlistment examination.  

However, among the service medical records in the claims file 
are treatment records from the veteran's time in the Army 
Reserves.  In a June 1979 service medical record, the veteran 
was treated for headaches and dizziness.  The treatment 
record appears to indicate that the veteran was on active 
duty for training at that time.  For VA compensation 
purposes, service connection may be granted for a disability 
if the veteran was disabled or died from the disability 
during a period of active duty for training.  See 38 U.S.C.A. 
§ 101(24); § 38 C.F.R. § 3.6.  Therefore, service personnel 
records and service medical records with regard to the 
veteran's time in the Army Reserves are relevant to the 
claim.  In this regard, the Board observes that the treatment 
record indicates the veteran's unit was the 108th, but at his 
March 2008 hearing, he stated it was the 71st.  Thus, the 
Board determines that the veteran should be requested to 
confirm with which reserve unit he served, and service 
personnel records and service medical records, if any more 
are available, for his Army Reserve service should be 
obtained. 

The Board notes that the veteran was diagnosed with Arnold-
Chiari Malformation Type I in December 1999 by a neurologist, 
based on a review of an August 1999 MRI.  VA treatment 
records dated from August 1975 to September 2005 and from 
September 2007 to February 2008 are also of record.  The 
August 1975 to September 2005 treatment records reflect that 
the veteran had periodically been treated for complaints such 
as neck pain, headaches, dizziness, ringing or "crackling" 
in the ears, blurry vision, and throat and swallowing 
problems.  Each of these complaints was accompanied by a 
diagnosis.  However, as these symptoms could also be 
attributed to the presence of a Chiari malformation, the 
Board finds that a VA examination is warranted to determine 
the etiology of the veteran's Chiari malformation.  Further, 
since the information regarding types of Chiari malformation 
in the NINDS article, and the veteran's diagnosis of Arnold-
Chiari malformation Type I is inconsistent, a clarification 
of the veteran's diagnosis is necessary. 

Finally, the Board notes that there is a gap in the VA 
treatment records in the claims file.  Specifically, there 
are no VA treatment records for the period from October 2005 
to August 2007.  The veteran indicated that he has received 
treatment at the Dorn and Charleston VA medical facilities.  
Thus, all relevant records from these VA facilities for the 
period from October 2005 to August 2007 should be requested.

Accordingly, the case is REMANDED for the following action:

1.	Request that the veteran confirm the 
Army Reserve unit with which he served 
after his period of active duty. 

2.	Once a response has been received from 
the veteran, requests should be made to 
all appropriate sources, to include the 
veteran's Army Reserve unit and NPRC, 
for verification of the veteran's 
periods of active duty, active duty for 
training and inactive duty training, as 
well as related service medical records 
and service personnel records.  All 
requests and responses, positive or 
negative, should be associated with the 
claims file.

3.	Obtain all relevant treatment records 
from the Dorn and Charleston VA medical 
facilities dated from October 2005 to 
August 2007.

4.	Schedule the veteran for a VA 
examination with a neurologist to 
determine the nature and etiology of 
his Chiari malformation.  The claims 
file should be made available to the 
examiner for review, and the report 
should reflect that such review 
occurred.  After a review of the record 
and examination of the veteran, the 
examiner should answer the following:

Is it at least as likely as not (50% 
or greater probability) that the 
veteran's Chiari malformation was 
first present during a period of 
active duty or active duty for 
training?

The term "as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation or 
aggravation as it is to find against 
it.

A rationale should be provided for any 
opinion advanced.  If the examiner 
cannot form an opinion without 
resorting to mere speculation, the 
examiner should so state and provide an 
explanation for that conclusion. 

5.	The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse effects on his 
claim.  38 C.F.R. § 3.655 (2007).

6.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the March 2007 
supplemental statement of the case.  
The veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



